19-10747-shl   Doc 209   Filed 10/22/19     Entered 10/22/19 18:58:06   Main Document
                                          Pg 1 of 49
19-10747-shl   Doc 209   Filed 10/22/19     Entered 10/22/19 18:58:06   Main Document
                                          Pg 2 of 49
19-10747-shl   Doc 209   Filed 10/22/19     Entered 10/22/19 18:58:06   Main Document
                                          Pg 3 of 49
19-10747-shl   Doc 209   Filed 10/22/19     Entered 10/22/19 18:58:06   Main Document
                                          Pg 4 of 49
19-10747-shl   Doc 209   Filed 10/22/19     Entered 10/22/19 18:58:06   Main Document
                                          Pg 5 of 49
19-10747-shl   Doc 209   Filed 10/22/19     Entered 10/22/19 18:58:06   Main Document
                                          Pg 6 of 49
19-10747-shl   Doc 209   Filed 10/22/19     Entered 10/22/19 18:58:06   Main Document
                                          Pg 7 of 49
19-10747-shl   Doc 209   Filed 10/22/19     Entered 10/22/19 18:58:06   Main Document
                                          Pg 8 of 49
19-10747-shl   Doc 209   Filed 10/22/19     Entered 10/22/19 18:58:06   Main Document
                                          Pg 9 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 10 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 11 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 12 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 13 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 14 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 15 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 16 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 17 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 18 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 19 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 20 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 21 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 22 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 23 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 24 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 25 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 26 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 27 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 28 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 29 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 30 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 31 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 32 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 33 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 34 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 35 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 36 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 37 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 38 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 39 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 40 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 41 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 42 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 43 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 44 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 45 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 46 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 47 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 48 of 49
19-10747-shl   Doc 209   Filed 10/22/19 Entered 10/22/19 18:58:06   Main Document
                                       Pg 49 of 49
